Citation Nr: 1130033	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  05-17 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case has since been transferred to the Albuquerque RO.

The Board notes the Veteran was scheduled for a Board video hearing in February 2007, however the Veteran did not show up for this hearing.  As the Veteran has not offered a statement of good cause as to why he missed the hearing, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2010).

In June 2008 the Board denied entitlement to service connection for hepatitis C.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009 the parties agreed to a Joint Motion for Remand and the claim was remanded back to the Board for further development.  The Board again remanded the claim in September 2010 to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a new VA examination.  The Veteran was afforded a VA examination in November 2010 for his hepatitis C.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran's hepatitis C is related to service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for hepatitis C, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that he suffers from hepatitis C as a result of exposure to blood during air gun inoculations and visits to the shaving clinic while in-service.  See e.g., November 2010 VA examination.  

In reviewing the service treatment records the Board notes the Veteran reported to the shaving clinic in-service, for shaves, in September 1973 and November 1973.

Furthermore, even if the Veteran's service treatment records did not have evidence linking his claimed condition to service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service. 

At his December 2004 VA examination the Veteran indicated he had been diagnosed with hepatitis C approximately 4 years earlier.  A June 2004 statement by a VA physician opined that the Veteran's hepatitis C may have been incurred during a jet gun vaccination while in-service.  He further stated he would consider the vaccination at least as likely as not a source of hepatitis C.  A July 2005 private statement by the Veteran's physician also opined that his hepatitis C was likely related to service and the air gun vaccinations performed during active duty.  A December 2009 VA opinion also determined that as the Veteran had no other common risk factors for hepatitis C, it was at least as likely as not related to service.

Finally, the Board notes at the most recent VA examination in November 2010 the Veteran reported that his past history was negative for risk factors of hepatitis C including tattoos, intravenous drug use, high risk sexual practices, blood transfusions, or repeated body piercings.  The examiner ultimately determined that it was more likely than not that the Veteran's air gun inoculations and shaving clinic experiences in-service caused his hepatitis C.  

In sum, as there is corroborative evidence that the Veteran currently suffers from hepatitis C and there are competent medical opinions linking the hepatitis C to service, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of service connection for hepatitis C is granted.


ORDER

Entitlement to service connection for hepatitis C is granted.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


